Order entered April 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01208-CR

                               DERRICK ARNOLD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F12-63918-I

                                          ORDER
       The State’s April 23, 2014 motion for extension of time to file the State’s brief and

accept the brief tendered is GRANTED. The State’s brief received by the Clerk of the Court on

April 23, 2014 is DEEMED timely filed on the date of this order.

                                                    /s/   DAVID EVANS
                                                          JUSTICE